Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered August 13, 2007, dismissing the complaint after a nonjury trial, unanimously affirmed, with costs.
The court’s finding that plaintiff purchaser Ida Hovav breached the contract of sale by failing to provide financial information required by the cooperative board was amply supported by the evidence. The purchaser redacted material information from the tax return she was required to submit, and provided no verification for her claimed assets, refusing to provide such information despite repeated warnings from defendant Loew, who was the escrow agent for defendant seller Purjes. This failure prevented submission of the purchaser’s application to the cooperative board (see Glanzer v Altman, 267 AD2d 79 [1999]). Even months after the information should have been submitted, the trial evidence shows that the seller was still willing to close on the transaction. Under these circumstances, the escrow agent acted in good faith in disbursing the deposit to the seller, who also happened to be his law client. Concur—Lippman, EJ., Saxe, Gonzalez and Nardelli, JJ.